                  Case 20-10343-LSS      Doc 1685    Filed 11/16/20     Page 1 of 3




                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE


    In re:                                            Chapter 11

    BOY SCOUTS OF AMERICA AND                         Case No. 20-10343 (LSS)
    DELAWARE BSA, LLC,1
                                                      (Jointly Administered)
                          Debtors.
                                                      Re: Docket No. 1684

          NOTICE OF SUPPLEMENTAL STIPULATION REGARDING CERTAIN
        LOCAL COUNCIL INDEMNITY, CONTRIBUTION, AND RELATED CLAIMS

             PLEASE TAKE NOTICE that, on November 16, 2020, the Boy Scouts of America (the

“BSA”), the non-profit corporation that is, along with its affiliate, Delaware BSA, LLC, a debtor

and debtor in possession in the above-captioned chapter 11 cases (together, the “Debtors”), filed

the Stipulation Regarding Certain Local Council Indemnity, Contribution, and Related Claims

[Docket No. 1684] (the “Stipulation”).

             PLEAST TAKE FURTHER NOTICE that the Stipulation contains the signature pages

of certain non-debtor Local Councils of the Boy Scouts of America (the “Specified Local

Councils”).

             PLEASE TAKE FURTHER NOTICE, that the Stipulation was filed prior to 5:00 p.m.

(prevailing Eastern Time) (the “General Bar Date”), which was established pursuant to the Order,

Pursuant to 11 U.S.C. § 502(b)(9), Bankruptcy Rules 2002 and 3003(c)(3), and Local Rules 2002-

1(e), 3001-1, and 3003-1, (I) Establishing Deadlines for Filing Proofs of Claim, (II) Establishing

the Form and Manner of Notice Thereof, (III) Approving Procedures for Providing Notice of Bar



1
  The Debtors in these chapter 11 cases, together with the last four digits of each Debtor’s federal
tax identification number, are as follows: Boy Scouts of America (6300) and Delaware BSA, LLC
(4311). The Debtors’ mailing address is 1325 West Walnut Hill Lane, Irving, Texas 75038.
             Case 20-10343-LSS        Doc 1685      Filed 11/16/20    Page 2 of 3




Date and Other Important Information to Abuse Survivors, and (IV) Approving Confidentiality

Procedures for Abuse Survivors [Docket No. 695].

       PLEASE TAKE FURTHER NOTICE that the signature pages of certain of the Specified

Local Councils, who provided their signature pages to the Stipulation prior to the General Bar

Date, were inadvertently omitted from the Stipulation.

       PLEASE TAKE FURTHER NOTICE that a supplemental version of the Stipulation (the

“Supplemental Stipulation”), which includes the signature pages of the certain Specified Local

Counsels who provided their signature pages prior to the General Bar Date, is attached hereto as

Exhibit A.



                         [Remainder of Page Intentionally Left Blank]




                                               2
          Case 20-10343-LSS   Doc 1685   Filed 11/16/20    Page 3 of 3




Dated: November 16, 2020           MORRIS, NICHOLS, ARSHT & TUNNELL LLP                   D
       Wilmington, Delaware
                                    /s/ Eric W. Moats
                                    Derek C. Abbott (No. 3376)
                                    Andrew R. Remming (No. 5120)
                                    Eric W. Moats (No. 6441)
                                    Paige N. Topper (No. 6470)
                                    1201 North Market Street, 16th Floor
                                    P.O. Box 1347
                                    Wilmington, Delaware 19899-1347
                                    Telephone: (302) 658-9200
                                    Email: dabbott@mnat.com
                                    aremming@mnat.com
                                    emoats@mnat.com
                                    ptopper@mnat.com

                                    – and –

                                    WHITE & CASE LLP
                                    Jessica C. K. Boelter (admitted pro hac vice)
                                    1221 Avenue of the Americas
                                    New York, New York 10020
                                    Telephone: (212) 819-8200
                                    Email: jessica.boelter@whitecase.com

                                    – and –

                                    WHITE & CASE LLP
                                    Michael C. Andolina (admitted pro hac vice)
                                    Matthew E. Linder (admitted pro hac vice)
                                    111 South Wacker Drive
                                    Chicago, Illinois 60606
                                    Telephone: (212) 881-5400
                                    Email: mandolina@whitecase.com
                                     mlinder@whitecase.com

                                    Counsel and Proposed Co-Counsel for the Debtors and
                                    Debtors in Possession




                                    3
